By the Court

Elandrau, J.
It appears from the complaint that certain controversies existed between the Plaintiff below and Ira "Willis. That they were submitted to arbitrators. One subject that was so submitted, and the only one that is specifically mentioned in the complaint, was the title to certain personal property which "Willis had seized on a writ of replevin, and' which was claimed by the Plaintiff. The arbitrators by their a^ard were to determine how the property was to be disposed of. A bond was entered into by the Defendants to the Plaintiff, in the sum of $500, conditioned that Willis should perform and obey the award of the arbitrators. The award decided that the personal property should be sold at public auction, and that the proceeds of the sale should be applied, first to expenses, &c., and second to liquidate the amount found due from the' Plaintiff to Willis. The breach alleged is, that Willis has not performed the award, but has wrongfully converted and appropriated the property, and that no part of it has been applied to the payment of the costs and expenses of the arbitration, nor the payment of tbe award, and the same has become a total loss to the Plaintiff.
It is' true that the complaint does not allege that Willis was to sell the property, nor by whom it was to be sold, nor when; and all that is disclosed as to tbe possession of it, is in the allegation that it had been seized upon a writ of replevin at the suit of Willis. Yet it does appear that Willis converted and appropriated it wrongfully. This act on the part of Willis, it seems to us, is a breach of the bond that he should obey the award, by effectually putting it out of the power of the per*385son, whose duty it was to sell the property, from performing it. The award could not be performed, in consequence of the wrongful act of Willis, whose duty it was to obey it. The property is lost to Daniels, and the amount adjudged against him stands unpaid. We think, under the circumstances, he has the right to resort to the bond to make himself whole.
The judgment is reversed and the case remanded. The Defendants- may answer within twenty days after notice of this decision.